Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 20, 2018

                                    No. 04-18-00402-CV

                IN THE ESTATE OF MARIA L. RAYNES, DECEASED,

                     From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2013PC0369
                         Honorable Tom Rickhoff, Judge Presiding


                                      ORDER
       On July 17, 2018, appellant responded to our order dated July 5, 2018, showing payment
has been made for the reporter’s record. The reporter’s record is due on or before August 6,
2018.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court